DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28, 70, 71, and 78-80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-28 recite “a[n] entry position” and “an exit position” which renders the scope of the claims indefinite. It is unclear if these are all the same entry position and all the same exit positions or if these are unique bores or some other distinction is required. Examiner suggests amending the claims to state --the entry point-- for example where appropriate.
Claims 70 and 78 recite “the accelerometer output” which lacks proper antecedent basis. Additionally, not accelerometer structure was recited in the claims further rendering these claims indefinite.
Claims 71, 79, and 80 are rejected as depending on a rejected indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, 22, 24-28, 32, 33, 36, 37-41, 43-49, 53, 65, and 70-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al US Patent Application Publication 2011/0001633 hereinafter referred to as Lam.
	Regarding claims 1-20, 22, 24-28, 32, 33, 36, 37-41, 43-49, 53, 65, and 70-82, Lam discloses a planning tool (10) for planning movement of a boring tool that is drilled by a rig (102) through an expect path (110) [0002] comprising: a wheel (28) that rolls along the surface (34) responsive to an operator [0042] between an initial position and a target position [0047, 0057 (Figure 5)], an encoder [0047-0048], an accelerometer [0047], a noise receiver for mapping the noise data along the path (Figure 6) and a processor (20) that adapts user input (via interface (16)) about the projected or planned path [0051, 0054-0059] (which is capable of providing velocity feedback of the planning tool). The planning tool is capable of providing all the claimed guidance and measurements of claims 2-18, 20, 22, and 24-28 as cited above and (Figure 3-5, and 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claims 19 and 32 above, and further in view of Alft et al US Patent 6,315,062 hereinafter referred to as Alft.
	Regarding claim 23, Lam fails to teach basing the projected path on the bend radius of the drill string. Alft teaches an analogous planning and surveying tool and method wherein the bend radius of the string is taught to be a critical element to consider during these operations (Column 11, lines 32-41). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate this consideration in the plan as this is a known consideration when planning the borehole as taught by Alft.
	Regarding claims 34 and 35, Lam discloses the processor is located within the planning tool as cited above. Alft teaches that the processor could alternatively placed remotely. Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the processor in the planning tool or . 
	
Allowable Subject Matter
Claims 50, 54, 55, 57-59, and 65 are allowed.
Claims 21, 29-31, 51, 52, 54, 56, 60-64, 66-69, and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cole et al US Patent 9,971,013, Stump et al US Patent 5,720,354, and Dietsch et al US Patent 6,917,893 all teach survey tools for bore hole planning with wheeled tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672